Citation Nr: 1015567	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-14 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia, status-post repair.

2.  Entitlement to service connection for a bilateral hand 
disability.

3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for more than twenty years 
from September 1967 to June 1970, and from July 1978 to 
October 2000.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
that, in pertinent part, denied service connection for 
status-post hernia repair, for a bilateral hand disability, 
and for a bilateral foot disability.  The Veteran timely 
appealed.

In August 2006, the Veteran testified during a hearing before 
the undersigned in Washington, D.C.  In March 2007, the Board 
remanded the matters for additional development.

The issues of service connection for a bilateral hand 
disability and for a bilateral foot disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has a right inguinal hernia, and 
there is not clear and unmistakable evidence that a right 
inguinal hernia pre-existed service and was not aggravated 
therein.

2.  Resolving all doubt in the Veteran's favor, a right 
inguinal hernia, status-post  repair had its onset in 
service.  


CONCLUSION OF LAW

A right inguinal hernia, status-post repair was incurred 
during peacetime service.  38 U.S.C.A. §§ 1111, 11315103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that this law does 
not preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by granting service 
connection for a right inguinal hernia, status-post repair, 
and a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

A Veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25,178 (May 5, 2004)).

The Board notes that the Veteran's service treatment records 
do not reveal any hernia at the time of his entrance 
examination for a second period of active service in July 
1978.  No defects, other than defective visual acuity, were 
noted.  Records show that the Veteran first reported pain, 
diagnosed as a right inguinal hernia, in November 1989.  He 
was hospitalized and treated for right inguinal hernia repair 
with movement-free recuperation in January 1990.  Records 
show that a physician then noted that the Veteran had been 
diagnosed at age 17 with a right inguinal hernia.

In contrast, the Veteran's statements are to the effect that 
he first entered active duty in 1967 at age 17, and had not 
been diagnosed with a right inguinal hernia at that time.  As 
noted above, his service treatment records first show a 
diagnosis of a right inguinal hernia more than two decades 
later in 1989.

The abundance of service treatment records in the claims file 
shows no symptoms or treatment for a right inguinal hernia 
prior to 1989.  Other than the one notation in January 1990 
that a right inguinal hernia had been diagnosed at age 17, 
the evidence suggests that the Veteran's disability had not 
pre-existed military service.  Moreover, the Veteran claims 
the hernia occurred when he tried to "right a jeep" in 
1989.  The fact that he needed surgery in service supports a 
finding that it may have increased in severity in service, 
even if it did pre-exist service.  Thus, it has not been 
shown by clear and unmistakable evidence that the Veteran's 
right inguinal hernia existed prior to service and was not 
aggravated therein, in order to rebut the presumption of 
soundness.  The Veteran is presumed to have been in sound 
condition at the time of entry for his second period of 
active service in July 1978.

A review of his service treatment records reflects that the 
Veteran underwent surgery for a right inguinal hernia in 
January 1990, with follow-up treatment in February 1990; and 
no indication of hernia in January 1995.  In May 1997, one 
physician noted a 1.5-inch, healed inguinal herniorraphy 
scar.  Records show that the Veteran again complained of pain 
with lifting in September 1997.  The assessment was right 
inguinal hernia, probable by history.  On a "Report of 
Medical History" completed by the Veteran at his retirement 
examination in January 2000, the Veteran reported hernia and 
his previous operation.  No hernia was found.

The post-service treatment records include a computed 
tomography scan taken in June 2004, revealing bilateral 
inguinal hernias.

In August 2006, the Veteran testified that in November 1989, 
just prior to the Panama invasion, his unit was practicing 
certain exercises and a jeep turned over.  The Veteran helped 
to get the jeep back up, and noticed some discomfort.  That 
was when the hernia was discovered.  The Veteran testified 
that the hernia did not look bad at the time, so he kept 
returning to be re-checked and was operated on in January 
1990.  He testified that he never was told that he had a 
hernia before then, and also testified that he had daily 
discomfort.  The Veteran testified that his doctor continued 
to check him every three-to-six months to see if there was 
any significant increase.  The Veteran is competent to 
testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Board notes that the Veteran has claimed continuity of 
symptomatology with regard to his right inguinal hernia since 
service; and the findings in 2004 are consistent with the 
complaints and findings of discomfort in service.  Resolving 
all doubt in the Veteran's favor, the Board finds that a 
right inguinal hernia, status-post repair had its onset in 
service.  See 38 C.F.R. § 3.102 (2009).  


ORDER

Service connection for a right inguinal hernia, status-post 
repair is granted.


REMAND

Bilateral Hand Disability, and Bilateral Foot Disability

The Veteran contends that each of his disabilities had its 
onset in service.  In August 2006, the Veteran testified that 
he had injuries to his hands throughout the years as an 
infantry soldier, and getting into foxholes.  He also 
testified that he was hospitalized in Cam Rahn Bay Hospital 
in Vietnam when his foot swelled, after he "fell down an 
area."  The Veteran testified that he was in an airborne 
unit, and consistently sprained his ankle numerous times.  As 
noted above, the Veteran is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

In a December 2003 statement, the Veteran reported that he 
served as an airborne infantry soldier, and later joined a 
Special Forces unit as an infantry officer.  The many years 
in the infantry reportedly battered his legs.  In addition to 
constant hiking, the Veteran reported that accidents occurred 
during combat training and in combat to his hands and feet, 
and put greater strain on his legs.

In a March 2005 statement, the Veteran reported that his 
bilateral hand disability and bilateral foot disability had 
started in Vietnam.  He reported treatment for infection, and 
for swelled hands and feet due to injury in the field in 
1969.  The Veteran also reported that, while in Germany from 
1991 to 1994, he was told by a physician that he had 
arthritis caused by stress injuries.

Here, the Veteran participated in combat and was awarded the 
Combat Infantryman Badge and a Parachutist Badge.  In the 
case of a Veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of 
the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
for any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease-if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Service treatment records reflect a history of wet feet for 
the past seven days in October 1969.  The feet were swollen 
and the impression was emersion foot.  Degenerative changes 
were noted in the big toe in April 1991, and increased 
temperature was noted in September 1993.  X-rays taken of the 
hands in March 1993 revealed soft tissue thickening; no 
significant radiographic abnormality was noted at that time.  
The Veteran reported numbness of the left foot and hands in 
May 1995.

In August 2006, the Veteran's physical therapist indicated 
that since 1995, the Veteran had been periodically treated 
for injuries he sustained while performing fitness 
activities.  The physical therapist opined that the Veteran's 
current diagnoses of bilateral hand and foot arthritis were 
directly related to his long history of physical activities; 
and that these diagnoses were further complicated by reported 
traumas.

The post-service treatment records also reflect that the 
Veteran underwent surgery on one toe in April 2005.  X-rays 
taken of the hands in March 2006 revealed scattered 
osteoarthritis, predominantly involving the first 
metacarpophalangeal joints.

While a layperson is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.   Afford the Veteran a VA 
examination(s) to identify all current 
disability of each hand and each foot.  
The examiner(s) should determine whether 
it is at least as likely as not 
(50 percent probability or more) that any 
such disability had its onset in service, 
or is the result of disease or injury 
incurred or aggravated during service-to 
specifically include the in-service 
accidents that occurred in combat to his 
hands and feet; injuries to his hands as 
an infantry soldier and while getting 
into foxholes; injuries to either foot 
from falling down, or from swelling or 
emersion in 1969; numbness to the left 
foot and hands, noted in 1995; or other 
disease or injury suffered by the 
Veteran.  The evidentiary basis for the 
response should include pertinent 
reference to the statements made by the 
Veteran regarding the etiology of current 
disability.

The examiner(s) should reconcile any 
opinion with the service treatment 
records and post-service treatment 
records reflecting osteoarthritis of the 
hands, and with the August 2006 report by 
the physical therapist.  The examiner(s) 
should provide a rationale for the 
opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner(s) designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS  J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


